 



Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT AND JOINDER TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT AND WAIVER

 

THIS THIRD AMENDMENT AND JOINDER TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT AND WAIVER (this “Amendment”), dated as of April 17, 2019, is
entered into by and among Hudson Technologies Company, a Tennessee corporation
(“Hudson Technologies”), Hudson Holdings, Inc., a Nevada corporation
(“Holdings”), Aspen Refrigerants, Inc (f/k/a Airgas-Refrigerants, Inc.), a
Delaware corporation (“ARI” and together with Hudson Technologies, Holdings, and
each Person joined to the Credit Agreement as a borrower from time to time,
collectively, the “Borrowers” and each individually, a “Borrower”), Glacier
International, Inc., a New York corporation (“GI”), Glacier Trading Corp., a New
York corporation (“GTC”), HFC International, Inc., a New York corporation
(“HFC”), HFC Traders, Inc., a New York corporation (“HFC Traders”), RCT
International, Inc., a New York corporation (“RCT”), RCTI Corp., a New York
corporation (“RCTI”), RCTI Trading, Inc., a New York corporation (“RCTI
Trading”), RGIT, Inc., a New York corporation (“RGIT”), RGIT Trading Corp., a
New York corporation (“RGIT Trading”), and RGT Enterprises, Inc., a New York
corporation (“RGT”, and together with GI, GTC, HFC, HFC Traders, RCT, RCTI, RCTI
Trading, RGIT, and RGIT Trading, collectively, the “Joining Guarantors”, and
each a “Joining Guarantor”), Hudson Technologies, Inc., a New York corporation
(“HT”, and together with Joining Guarantors and each Person joined to the Credit
Agreement as a guarantor from time to time, collectively, the “Guarantors”, and
together with the Borrowers, collectively, the “Credit Parties” and each
individually, a “Credit Party”), the financial institutions which are now or
which hereafter become a party thereto (collectively, the “Lenders”), and PNC
Bank, National Association (“PNC”), as collateral agent and administrative agent
for Lenders (PNC, in such capacity, the “Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
below-defined Credit Agreement.

 

RECITALS

 

A.          The Borrowers, HT, Lenders, and Agent have previously entered into
that certain Amended and Restated Revolving Credit and Security Agreement, dated
as of October 10, 2017 (as amended hereby and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers.

 

B.           The Borrowers and HT have notified Agent that Holdings formed GI on
April 19, 2018 and RGT, GTC, HFC, HFC Traders, RCT, RCTI, RCTI Trading, RGIT,
and RGIT Trading on May 9, 2018 (each such date, as applicable, the “Formation
Date”). Section 7.12 of the Credit Agreement requires that new Subsidiaries of
any Credit Party must join the Credit Agreement as a “Borrower” and,
notwithstanding such requirement, Borrowers and HT have requested, and Agent and
Lenders have agreed, to (i) waive the requirement that Joining Guarantors join
the Credit Agreement and Other Documents as a “Borrower”, (ii) retroactively
join the Joining Guarantors as of the Formation Date as Guarantors to the Credit
Agreement and Other Documents, including without limitation that certain Amended
and Restated Guaranty and Suretyship Agreement, dated October 10, 2017, executed
by HT in favor of Agent (as amended hereby and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the,
“Closing Date Guaranty”), and (iii) amend the Credit Agreement, Closing Date
Guaranty and Other Documents, all of the foregoing in certain respects as set
forth herein.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.            Waiver. Upon the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Agent and Lenders hereby waive the requirement
that Joining Guarantors join the Credit Agreement and Other Documents as a
“Borrower”. The foregoing waiver is solely limited to the specific events stated
herein and shall not apply to any breach of any of the other provisions of the
Credit Agreement or any Other Document, and shall not be deemed to be, or
otherwise construed to constitute, a waiver of the subject provisions for any
events or of any Default or Event of Default arising out of any failure of any
Credit Party to comply with any of the other provisions of the Credit Agreement
or the Other Documents. Agent and Lenders have granted the foregoing waiver in
this particular instance and in light of the facts and circumstances that
presently exist, and the grant of such waiver shall not constitute a course of
dealing or impair Agent or any Lender’s right to withhold a waiver or any
Defaults or Events of Default in the future.

 

2.           Joinder. Each Joining Guarantor, retroactively on the Formation
Date, joins in as, assumes the obligations and liabilities of, adopts the
obligations, liabilities and role of, and becomes a Guarantor under, the Credit
Agreement, the Closing Date Guaranty and the Other Documents to secure the
Obligations. All references to Guarantor or Guarantors contained in the Credit
Agreement, the Closing Date Guaranty and the Other Documents are hereby deemed
for all purposes to also refer to and include each Joining Guarantor as a
Guarantor, and each Joining Guarantor hereby agrees to comply with all terms and
conditions of the Credit Agreement, the Closing Date Guaranty and the Other
Documents as if Joining Guarantor were an original signatory thereto.

 

3.            Amendments to Credit Agreement. Upon the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement shall
be amended as follows:

 

(a)       New Definitions. The following new definitions are hereby added to
Section 1.1 of the Credit Agreement in alphabetical order as follows

 

“Beneficial Owner” shall mean, for each Borrower, each of the following: (a)
each individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.

 

 

 

 

“Certificate of Beneficial Ownership” shall mean, for each Borrower, a
certificate in form and substance acceptable to Agent (as amended or modified by
Agent from time to time in its sole discretion), certifying, among other things,
the Beneficial Owner of such Borrower.

 

“Third Amendment” shall mean that certain Third Amendment and Joinder to Amended
and Restated Revolving Credit and Security Agreement and Waiver, dated as of the
Third Amendment Effective Date, by and among the Credit Parties, the Lenders and
the Agent.

 

“Third Amendment Effective Date” shall mean the sooner to occur of April 17,
2019 and the date on which all of the conditions precedent to the effectiveness
of the Third Amendment, as set forth in Section 4 thereof, shall have occurred.

 

(b)       Existing Definitions. The following existing definition contained in
Section 1.1 of the Credit Agreement are hereby amended and restated as follows

 

“Earnings Before Interest and Taxes” shall mean for any period, with respect to
the Credit Parties on a consolidated basis (unless Persons other than the Credit
Parties are so specified in another applicable Section or provision of this
Agreement), the sum of (i) net income (or loss) for such period (excluding
extraordinary gains and losses), plus (ii) all interest expense for such period,
plus (iii) all charges against income for such period for federal, state and
local taxes.

 

“Other Documents” shall mean the Notes, any Guaranty, any Certificate of
Beneficial Ownership, any Lender-Provided Interest Rate Hedge, any perfection
certificate, the Fee Letter, the Intercreditor Agreement, the mortgages, if any,
and any and all other agreements, instruments and documents, including
guaranties, guaranty security agreements, pledges, subordination agreements,
powers of attorney, consents, interest or currency swap agreements or other
similar agreements and all other writings heretofore, now or hereafter executed
by Borrowers or any Guarantor and/or delivered to Agent or any Lender in respect
of the transactions contemplated by this Agreement.

 

(c)       Certificate of Beneficial Ownership. A new Section 5.25 Certificate of
Beneficial Ownership is hereby added to the Credit Agreement as follows:

 

5.25       Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Agent and Lenders for each Borrower on or
prior to the date of the Third Amendment, as updated from time to time in
accordance with this Agreement, is accurate, complete and correct as of the date
hereof and as of the date any such update is delivered. Each Borrower
acknowledges and agrees that the Certificate of Beneficial Ownership is one of
the Other Documents.

 

 

 

 

(d)       Certificate of Beneficial Ownership. A new Section 6.15 Certificate of
Beneficial Ownership and Other Additional Information is hereby added to the
Credit Agreement as follows:

 

6.15       Certificate of Beneficial Ownership and Other Additional Information.
Provide to Agent and the Lenders: (i) upon request, confirmation of the accuracy
of the information set forth in the most recent Certificate of Beneficial
Ownership provided to the Agent and Lenders; (ii) a new Certificate of
Beneficial Ownership, in form and substance acceptable to Agent and each Lender,
when the individual(s) to be identified as a Beneficial Owner have changed; and
(iii) such other information and documentation as may reasonably be requested by
Agent or any Lender from time to time for purposes of compliance by Agent or
such Lender with applicable laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Agent or such Lender to
comply therewith.

 

(e)       The disclosure schedules to the Credit Agreement shall hereby be
supplemented with the corresponding schedules attached hereto as Exhibit A;
provided that any reference in the Credit Agreement or any Other Document to any
such supplemented schedule being as of the Closing Date shall be deemed to be,
for purposes of such supplemental information only, a reference to being as of
the Third Amendment Effective Date.

 

4.            Effectiveness of this Amendment. This Amendment shall be effective
upon the date of satisfaction of the following conditions precedent:

 

(a)       Agent shall have received this Amendment executed by the Credit
Parties;

 

(b)      Agent shall have received updates to the disclosure schedules to the
Credit Agreement with respect to Joining Guarantors, attached hereto as Exhibit
A, in form and substance acceptable to Agent;

 

(c)       Agent shall have received a pledge agreement, in form and substance
acceptable to Agent, executed by Holdings in favor of Agent for the Equity
Interests of each Joining Guarantor;

 

(d)       Agent shall have received a perfection certificate for Joining
Guarantors, in form and substance acceptable to Agent, executed by the Credit
Parties;

 

 

 

 

(e)       Agent shall have received a Certificate of Beneficial Ownership, in
form and substance acceptable to Agent, executed and delivered to Agent and
Lenders for each Borrower, and such other documentation and other information
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act;

 

(f)       Agent shall have received the executed legal opinion of counsel in
form and substance satisfactory to Agent which shall cover such matters incident
to the transactions contemplated by this Amendment, the Other Documents and
related agreements as Agent may reasonably require and the Credit Parties hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

 

(g)       Agent shall have received in form and substance satisfactory to Agent,
certificates evidencing the addition of Joining Guarantors as insured parties to
the other Credit Parties’ casualty and liability insurance policies;

 

(h)       Agent shall have received UCC searches, Federal and State tax lien
searches, and other Lien searches run against the names of the Joining
Guarantors and any previous, alternate and fictitious names of the Joining
Guarantors, as applicable, showing no existing security interests in or Liens on
the Collateral other than Permitted Encumbrances and other Liens permitted by
the Agent;

 

(i)        Agent shall have received a certificate of the corporate secretary or
other authorized officer of each Credit Party, in form and substance acceptable
to Agent, dated as of the Third Amendment Effective Date, which shall certify
(i) copies of resolutions in form and substance satisfactory to Agent, of the
board of directors (or other equivalent governing body, member or partner) of
Holdings and each Joining Guarantor authorizing, as applicable, the execution,
delivery and performance of this Amendment and each Other Document delivered in
connection herewith to which such Credit Party is a party (including
authorization of the joinder of Joining Guarantors to the Credit Agreement and
each Other Document as a Guarantor on a joint and several basis with all other
Guarantors as provided for in the Credit Agreement, the Closing Date Guaranty
and the Other Documents and of Joining Guarantors’ grant of the security
interests in and liens upon its Collateral to secure the Obligations (and such
certificate shall state that such resolutions have not been amended, modified,
revoked or rescinded as of the date of such certificate), (ii) the incumbency
and signature of the authorized officers of each Credit Party authorized to
execute this Amendment and the Other Documents delivered in connection herewith
to which it is a party, (iii) (a) with respect to Joining Guarantors, copies of
each Joining Guarantor’s certificate of incorporation certified by the Secretary
of State of the State of New York and bylaws in effect on the date hereof,
complete with all amendments thereto and (b) with respect to Borrowers and HT,
either (1) a certification that the certificates or articles of incorporation or
charter, as applicable, and the bylaws previously delivered to Agent have not
been amended, modified or rescinded in any way since such delivery and remain in
full force and effect as of the date hereof or (2) to the extent of any
amendments or modifications since last delivered to Agent, certificates or
articles of incorporation or charter, as applicable, certified by the Secretary
of State or other appropriate official of the applicable Credit Party’s
jurisdiction of formation and bylaws, as in effect on the date hereof, complete
with all amendments thereto, and (iv) with respect to Joining Guarantors, the
good standing (or equivalent status) of each Joining Guarantor in its
jurisdiction of organization and each applicable jurisdiction where the conduct
of each Joining Guarantor’s business activities or the ownership of its
properties necessitates qualification, as evidenced by good standing
certificate(s) (or the equivalent thereof issued by any applicable jurisdiction)
dated as of a recent date, issued by the Secretary of State or other appropriate
official of each such jurisdiction;

 

 

 

 

(j)        Agent shall have received and reviewed to its satisfaction the
execution version of the Joinder to Term Loan Credit and Security Agreement and
Other Documents, dated as of the date hereof, executed by Term Loan Agent and
the Credit Parties (the “Term Loan Joinder”) and all material documents,
instruments and agreements to the executed and delivered in connection
therewith, and all conditions precedent to the effectiveness of the Term Loan
Joinder shall have been satisfied;

 

(k)       Each document (including any Uniform Commercial Code financing
statements) required by this Amendment, any related agreement or under law or
reasonably requested by the Agent to be filed, registered or recorded in order
to create, in favor of Agent, a perfected security interest in or lien upon the
Collateral shall have been properly filed, registered or recorded in each
jurisdiction in which the filing, registration or recordation thereof is so
required or requested, and Agent shall have received an acknowledgment copy, or
other evidence satisfactory to it, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto;

 

(l)        Agent shall have received such other agreements, instruments and
information requested by Lender, in form and substance acceptable to Agent;

 

(m)      All of the representations and warranties contained in this Amendment
shall be true and correct in all material respects; and

 

(n)       After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

5.            Representations and Warranties. Each Credit Party hereby:

 

(a)       reaffirms all representations and warranties made to Agent and Lenders
under the Credit Agreement and all of the Other Documents and confirms that all
are true and correct in all material respects as of the date hereof, in each
case other than representations and warranties that relate to a specific date;

 

(b)       reaffirms all of the covenants contained in the Credit Agreement and
covenants to abide thereby until all Advances, Obligations and other liabilities
of Credit Parties to Agent and Lenders, of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;

 

(c)       represents and warrants that, after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing under the Credit
Agreement or any Other Documents;

 

 

 

 

(d)       represents and warrants that no Material Adverse Effect shall have
occurred as of the date of this Amendment;

 

(e)       represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate or company action and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
articles of incorporation, bylaws, certificate of formation or operating
agreement or of any contract or agreement to which it is a party or by which any
of its properties are bound;

 

(f)        represents and warrants that this Amendment, and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms; and

 

(g)       represents and warrants that each Credit Party is solvent, able to pay
its debts as they mature, has capital sufficient to carry on its business and
all businesses in which it is about to engage, and as of the date hereof, the
fair saleable value of its assets, calculated on a going concern basis, is in
excess of the amount of its liabilities.

 

6.            Payment of Expenses. Credit Parties shall pay or reimburse Agent
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

7.           Security Interest. As security for the payment of the Obligations,
and satisfaction by Credit Parties of all covenants and undertakings contained
in the Credit Agreement and the Other Documents, subject to the terms of the
Credit Agreement and Other Documents, (i) Borrowers and HT reconfirm the prior
grant of the continuing security interest in and perfected lien in favor of
Agent for its benefit and the ratable benefit of each Lender, upon and to, all
of its right, title and interest in and to the Collateral, whether now owned or
hereafter acquired, created or arising and wherever located and (ii) each
Joining Guarantor hereby assigns, pledges and grants to Agent, for its benefit
and for the ratable benefit of each Lender, a continuing security interest in
and perfected lien upon and to, all of its right, title and interest in and to
the Collateral, whether now owned or hereafter acquired, created or arising and
wherever located.

 

8.           Confirmation of Indebtedness. Borrowers confirm and acknowledge
that as of the opening of business on April 16, 2019 Borrowers were indebted to
Agent and Lenders for the Advances under the Loan Agreement without any
deduction, defense, setoff, claim or counterclaim, of any nature, in the
aggregate principal amount of $32,107,539.56, of which $31,977,539.56 is owing
on account of Revolving Advances and for which Borrowers are contingently liable
in the amount of $130,000.00 on account of undrawn Letters of Credit, plus all
fees, costs and expenses incurred to date in connection with the Credit
Agreement and the Other Documents.

 

9.            Reaffirmation of Other Documents. Except as modified by the terms
hereof, all of the terms and conditions of the Credit Agreement, as amended, and
all other of Other Documents, are hereby reaffirmed by the Credit Parties and
shall continue in full force and effect as therein written.

 

 

 

 

10.          Acknowledgment of Guarantors. Guarantors hereby covenant and agree
that the Closing Date Guaranty remains in full force and effect and continues to
cover the existing and future Guaranteed Obligations (as defined therein).

 

11.          Post-Closing Requirement. Except as otherwise required pursuant to
the Intercreditor Agreement, in the event that (1) Agent shall request, in its
commercial reasonable discretion, that any Joining Guarantor issue a stock
certificate evidencing the Equity Interests issued by such Joining Guarantor or
(2) irrespective of such request, if any Joining Guarantor issues such stock
certificate or other evidence of such Equity Interests for any other reason,
then, in either event, such Joining Guarantor shall promptly deliver to Agent
the original of such stock certificates or other evidences of such Equity
Interests, accompanied by a duly executed instrument of transfer or assignments
in blank.

 

12.          Miscellaneous.

 

(a)       No rights are intended to be created hereunder for the benefit of any
third party donee, creditor, or incidental beneficiary.

 

(b)       The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.

 

(c)       No modification hereof or of any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.

 

(d)       This Amendment shall constitute an Other Document under the Credit
Agreement, and the breach of any representation or warranty contained herein or
the failure to perform, keep or observe any term, provision, condition or
covenant contained herein shall constitute an Event of Default under the Credit
Agreement.

 

13.          Choice of Law. This Amendment and all matters relating hereto or
arising herefrom (whether arising under contract law, tort law or otherwise)
shall, in accordance with Section 5-1401 of the General Obligations Law of the
State of New York, be governed by and construed in accordance with the laws of
the State of New York.

 

14.          Counterparts; Facsimile Signatures. This Amendment may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission (including email
transmission of a PDF image) shall be deemed to be an original signature hereto.

 

[signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWERS: HUDSON TECHNOLOGIES COMPANY         By: /s/ Kevin J. Zugibe   Name:
Kevin J. Zugibe   Title: Chief Executive Officer         HUDSON HOLDINGS, INC.  
      By: /s/ Kevin J. Zugibe   Name: Kevin J. Zugibe   Title: Chief Executive
Officer         AIRGAS-REFRIGERANTS, INC.         By: /s/ Kevin J. Zugibe  
Name: Kevin J. Zugibe   Title: Chief Executive Officer       GUARANTORS: HUDSON
TECHNOLOGIES, INC.         By: /s/ Kevin J. Zugibe   Name: Kevin J. Zugibe  
Title: Chief Executive Officer         GLACIER INTERNATIONAL, INC.         By:
/s/ Kevin J. Zugibe   Name: Kevin J. Zugibe   Title: Chief Executive Officer    
    GLACIER TRADING CORP.         By: /s/ Kevin J. Zugibe   Name: Kevin J.
Zugibe   Title: Chief Executive Officer         HFC INTERNATIONAL, INC.        
By:  /s/ Kevin J. Zugibe   Name: Kevin J. Zugibe   Title: Chief Executive
Officer

 

Signature Page to Third Amendment and Joinder to

Amended and Restated Revolving Credit and Security Agreement and Waiver



 

 

 

  HFC TRADERS, INC.         By: /s/ Kevin J. Zugibe   Name: Kevin J. Zugibe  
Title: Chief Executive Officer         RCT INTERNATIONAL, INC.         By: /s/
Kevin J. Zugibe   Name: Kevin J. Zugibe   Title: Chief Executive Officer        
RCTI CORP.         By: /s/ Kevin J. Zugibe   Name: Kevin J. Zugibe   Title:
Chief Executive Officer         RCTI TRADING, INC.         By: /s/ Kevin J.
Zugibe   Name: Kevin J. Zugibe   Title: Chief Executive Officer         RGIT,
INC.         By: /s/ Kevin J. Zugibe   Name: Kevin J. Zugibe   Title: Chief
Executive Officer         RGIT TRADING CORP.         By: /s/ Kevin J. Zugibe  
Name: Kevin J. Zugibe   Title: Chief Executive Officer         RGT ENTERPRISES,
INC.         By: /s/ Kevin J. Zugibe   Name: Kevin J. Zugibe   Title: Chief
Executive Officer      

 

Signature Page to Third Amendment and Joinder to

Amended and Restated Revolving Credit and Security Agreement and Waiver



 

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as a Lender and as Agent         By: /s/
Glenn Kreutzer   Name: Glenn Kreutzer   Title: Senior Vice President         1
Garret Mountain Plaza   Woodland Park, NJ 07424

 

Signature Page to Third Amendment and Joinder to

Amended and Restated Revolving Credit and Security Agreement and Waiver

 



 

 

 

  J.P. MORGAN CHASE BANK, N. A.   as a Lender       By: /s/ Donna DiForio  
Name: Donna DiForio   Title: Authorized Officer       270 Park Avenue   New
York, New York 10017

 

Signature Page to Third Amendment and Joinder to

Amended and Restated Revolving Credit and Security Agreement and Waiver

 



 

 